Exhibit 10.1


 


AMENDMENT TO
EMPLOYMENT AGREEMENT
 
AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of July 28, 2010
between ANADIGICS, Inc. (the “Corporation”) and Greg White (the “Executive”).
 
WHEREAS, the Corporation and the Executive are parties to an Employment
Agreement dated November 13, 2009 (the “Agreement);
 
WHEREAS, the Corporation and the Executive wish to amend the Agreement as set
forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Corporation and the Executive hereby agree as follows:
 
1.           Section 3(a) of the Agreement shall be amended to read in its
entirety as follows:
 
“3. (a) In the event of a “Change in Control” (as defined in Annex A hereto)
which results, within six months following the Change in Control, in either the
involuntary termination without Cause of your employment with the Corporation or
your voluntary resignation from the Corporation due to a material reduction in
responsibilities and duties associated with your position, or material reduction
in compensation (base salary, plus bonus at target) without your prior express
written consent, the Corporation agrees that following such termination you
shall receive; subject to the notice requirement and the Corporation’s cure
right set forth below (w) an amount equal to (i) twelve months of base salary
(payable in equal bi-weekly installments),  (ii) payment of  the annual bonus at
100% of target (paid at the Corporations’ regular scheduled bonus payment
dates); and (iii) payment of the annual bonus for the period during which
termination occurs (at 100% of target) prorated for the number of complete
months worked in that period; provided that no such payments under clauses
(i)-(iii) above shall be made prior to the 60th day following the date of
termination under this Agreement; (x) continuation of all current medical and
dental insurance benefits until the first to occur of one year from the date of
termination of employment under this Agreement or the commencement of employment
at another employer offering similar benefits; (y) executive outplacement
services for up to six months; and (z) immediate vesting of all stock options
and shares of restricted stock previously or hereafter granted under any stock
or stock option plan of the Corporation, to the extent such stock options or
shares of restricted stock have been earned (if performance based) and not
vested as of such date; any such options shall continue to be exercisable for
six (6) months following the date of involuntary or voluntary termination of
employment under this Agreement as described above, but not beyond the original
term of the option.  It shall be a condition precedent to your right to
voluntarily terminate your employment pursuant to this Section 3(a) that you
shall first have given the Corporation written notice that an event or condition
set forth herein has occurred within ninety (90) days after such occurrence, and
any failure to give such written notice within such period will result in a
waiver by you of your right to terminate as a result of such event or
condition.  If a period of thirty (30) days from the giving of such written
notice elapses without the Corporation having effectively cured or remedied such
event or condition during such 30-day period, you will have the right to
voluntarily resign from the Corporation, provided that the termination of your
employment due to such event or condition must occur not later than six months
following the Change in Control.”
 
2.           Section 3(b) of the Agreement shall be amended to read in its
entirety as follows:
 
“(b) In the event your employment with the Corporation is terminated without
“Cause” (as defined below) at any time by the Corporation prior to the
Termination Date, absent the occurrence of a Change in Control, the Corporation
agrees that following such termination, you shall receive (i) an amount equal to
six months of base salary (payable in equal bi-monthly installments) and payment
of the semi-annual bonus at 100% of target (paid at the Corporation’s regular
scheduled semi-annual bonus payment date) and (ii) the benefits set forth in
clauses (x), (y) and (z) in Section 3(a) above.”
 
3.           Except as set forth herein, the Agreement shall continue in full
force and effect in accordance with its terms.
 
4.           This Amendment may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all of which counterparts taken together will constitute one and the
same agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 
 
ANADIGICS, INC.
 
 
By:  __________________________________
 
Printed name:
 
Title:
 
 
______________________________________
 
Greg White